Springer, J.,
dissenting:
I agree with the trial court. The department did not, as it is required to do, request that Mr. Miles take a medical examination. The department cannot revoke Mr. Miles’ license for his failing to do something that he was not properly requested to do. The department has not followed the laws, regulations and procedures that must be adhered to in these kinds of matters; it should not be permitted to make up its own rules as it goes along, just because, as the majority blandly maintains, “[tjhe end result. . . would be the same.” I would affirm the trial court judgment.